—Order, Surrogate’s Court, New York County (Eve Preminger, S.), entered on or about May 2, 2001, which granted petitioner executors’ motion to dismiss appellant’s objections to their accounting, unanimously affirmed, without costs.
The Surrogate properly concluded that the testator’s intention to exclude appellant from sharing in the residuary estate could be discerned from the four corners of the will (see Matter of Thall, 18 NY2d 186, 192; Matter of Fabbri, 2 NY2d 236, 240) and that consideration of extrinsic evidence was thus neither necessary nor appropriate (see Matter of King, 198 AD2d 115). Article Second of the will expressly states that no provision has been made for appellant in article Seventh, which disposes of the residuary estate, since the testator had not had any contact with appellant, his son, in many years and did not know his whereabouts. It would not be consonant with these *9clearly stated and explained intentions to read article Seventh of the will as creating a trust or otherwise providing for appellant.
We have considered appellant’s remaining arguments and find them unavailing. Concur — Williams, P.J., Nardelli, Ellerin, Rubin and Marlow, JJ.